Even assuming Corpuz did not consent to the blood draw, we have

                recently held that, while the warrantless, nonconsensual search provided

                for in NRS 484C.160(7) is unconstitutional, the good-faith exception to the

                exclusionary remedy applies when an officer reasonably and in good faith

                relied on the constitution validity of the statute.   See Byars v. State,.

                Nev. , P.3d (Adv. Op. No. 85, October 16, 2014). Therefore,, the

                district court did not err by denying Corpuz's motion to suppress.

                             Next, Corpuz claims that the district court abused its

                discretion by denying his motion for a new trial based on prosecutorial

                misconduct. We review the denial of a motion for a new trial for an abuse

                of discretion.   See Steese u. State, 114 Nev. 479, 490, 960 P.2d 321, 328

                (1998). When considering allegations of prosecutorial misconduct, we first

                determine whether the prosecutor's conduct was improper and then

                whether any improper conduct warrants reversal. See Valdez u. State, 124

                Nev. 1172, 1188, 196 P.3d 465, 476 (2008). Here, the prosecutor argued

                that Corpuz may have wanted to prove his car was faster than another,

                and Corpuz timely objected. After a brief bench conference, during which

                Corpuz claimed that the argument was not supported by evidence and was

                speculation, the district court sustained the objection, and the prosecutor

                immediately moved on. Even assuming that the argument constituted

                prosecutorial misconduct, we conclude that it was harmless error.            See

                Truesdell v. State, 129 Nev. , 304 P.3d 396, 402 (2013). Therefore,


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                the district court did not abuse its discretion by denying Corpuz's motion

                for a new trial.

                             Having considered Corpuz's claims and concluded that no

                relief is warranted, we

                             ORDER the judgment of conviction AFFIRMED.




                                          Hardesty


                        ° D1774             j.
                Douglas



                cc:   Hon. Michelle Leavitt, District Judge
                      Mueller Hinds & Associates
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) I947A